          Case 1:21-cv-00487-JMF Document 100 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
 WILLIS TOWERS WATSON PUBLIC LIMITED
 COMPANY and WILLIS RE INC.,
                                                                     21-CV-00487 (JMF)
                                             Plaintiffs,

          v.

 PAUL HERRIOTT,

                                              Defendant.
-----------------------------------------------------------------X

                                DECLARATION OF NEIL MORRELL

        Neil Morrell, declares under penalty of perjury as follows:

        1.       I am the Chief Executive Officer of MagMutual. I have personal knowledge of the

facts stated in this declaration.

        2.       Paul Herriott and I have been friends for many years. We were colleagues at Willis

Re, Inc. (“Willis Re”), where I worked until April 2012, when I left to join MagMutual. We have

remained personal friends since my departure.

        3.       I served as Willis Re’s Healthcare Segment Leader prior to my departure from the

firm. Scott Strenge replaced me in that role. To the best of my knowledge, Paul has never been the

Healthcare Segment Leader at Willis Re, and I have never heard him being referred to as holding

that position.

        4.       From before I joined MagMutual until recently, Willis Re was the reinsurance

broker for MagMutual. I had primary responsibility on behalf of MagMutual for working with

Willis Re on reinsurance matters from the time I joined MagMutual. During my tenure at

MagMutual (which continues), the Willis Re brokers who worked on the MagMutual account were

Joel Wendland and Tim Metke. In my view, Joel specifically had overall responsibility for the
          Case 1:21-cv-00487-JMF Document 100 Filed 04/07/21 Page 2 of 2




MagMutual account.

         5.     To my knowledge, Paul never worked on or dealt with MagMutual matters at all at

Willis Re and certainly did not have any position of responsibility in connection with the account.

         6.     In September 2020, at my request, Paul organized a Zoom cocktail hour with Joel,

Tim, Sean Whelan (another Willis Re broker), and me. Like Paul, Sean never worked on the

MagMutual account. However, like Paul, Sean is a personal friend and former Willis Re colleague.

This Zoom get together was a Covid-era social event among friends and former colleagues; it did

not have a business purpose.

         7.     In November 2020, I proposed a social dinner in Miami with Joel, Tim, Paul and

Sean. I asked that Paul and Sean join simply to have the pleasure of their company and not for any

business-related purpose. Unfortunately, ours plans for the dinner were cancelled and it never took

place.

.        I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true

and correct.

         Dated: Atlanta, Georgia
                March 15, 2021

                                       ___________________________
                                             Neil Morrell
